THREADGILL, Judge.
The appellant entered a non-negotiated plea of guilty to the charge of robbery with a weapon, a first-degree felony. Pursuant to section 775.084(4)(c)l., Florida Statutes (1995), the trial court sentenced the appellant as a violent career criminal to life in prison with a mandatory minimum term of thirty years. The statute, however, does not provide for a mandatory minimum term in the case of a first-degree felony. We therefore strike the mandatory minimum term imposed. We affirm the judgment and life sentence in all other respects.
Affirmed; mandatory minimum stricken.
FRANK, A.C.J., and CASANUEVA, J., concur.